DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“cooling control unit” in claim 1
“electrostatic atomizing device” in claim 2
“dew condensation detection unit” in claim 5
“first calculation unit” in claim 6
“second calculation unit” in claim 6
“third calculation unit” in claim 10
“first calculation unit” in claim 12
“third calculation unit” in claim 12
“attainment temperature estimation unit” in claim 12
“notification unit” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation:
“cooling control unit” in claim 1
“electrostatic atomizing device” in claim 2
“dew condensation detection unit” in claim 5
“first calculation unit” in claim 6
“second calculation unit” in claim 6
“third calculation unit” in claim 10
“first calculation unit” in claim 12
“third calculation unit” in claim 12
“attainment temperature estimation unit” in claim 12
“notification unit” in claim 12
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites the limitation "a third thermometer".  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination the claim will be read as if dependent from claim 5.
Claim 10 and 12 recites the limitation "a third calculation unit".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US 20140349563), hereinafter referred to as Honda.
Re claim 1 and 13, Honda teaches a humidifying device comprising:
a first thermometer (26) configured to measure a temperature inside (the examiner notes that the temperature measured by 26 is the same temperature inside of the device prior to being cooled or mixed) the humidifying device;
a first hygrometer (27) configured to measure a humidity inside (the examiner notes that the humidity measured by 27 is the same humidity inside of the device prior to being cooled or mixed) the humidifying device;
an air inlet (22);
an internal air passage (22a-22b) through which air taken in from the air inlet passes;
an air outlet (24) from which the air that has passed through the internal air passage is discharged;
a cooler (225) installed in a path of the internal air passage; and
a cooling control unit (25) that controls the cooler, wherein
the cooling control unit changes a cooling intensity of the cooler in a case where values measured by the first thermometer and the first hygrometer are out of a predetermined range (see cooling profile as depicted by Fig 5 in reference to temperature and humidity ranges and limits). Furthermore, the recitation(s): “changes a cooling intensity of the cooler in a case where values measured by the first thermometer and the first hygrometer are out of a predetermined range" is/are considered to be a statement(s) of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 4, Honda teaches the humidifying device according to claim 1, wherein the cooling control unit strengthens the cooling intensity of the cooler in a case where the temperature measured by the first thermometer is equal to or lower than a predetermined threshold value and the humidity measured by the first hygrometer is equal to or lower than a lower limit value of the predetermined range and is equal to or higher than a predetermined threshold value (see cooling profile as depicted by Fig 5 in reference to temperature and humidity ranges and limits, specifically e.g. see the cooling profile from IV to VI or I to VII). Furthermore, the recitation(s): “strengthens the cooling intensity of the cooler in a case where the temperature measured by the first thermometer is equal to or lower than a predetermined threshold value and the humidity measured by the first hygrometer is equal to or lower than a lower limit value of the predetermined range and is equal to or higher than a predetermined threshold value" is/are considered to be a statement(s) of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda. 

Re claim 2, Honda teaches the humidifying device according to claim 1. Honda does not teach the limitation of wherein the first thermometer and the first hygrometer are provided between the cooler and the air inlet. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arranged the first thermometer and the first hygrometer between the cooler and the air inlet, for the purpose of having a more compact system, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, in view of Matsuoka et al. (US 20190308207), hereinafter referred to as Matsuoka.

Re claim 3, Honda teaches the humidifying device according to claim 1. Honda does not teach the limitation of further comprising: an electrostatic atomizing device installed between the cooler and the air outlet in the path of the internal air passage. However, Matsuoka teaches a humidifying device comprising an electrostatic atomizing device (70) installed between a cooler (10) and an air outlet (22) in a path of the internal air passage (see Fig 1). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Honda and integrated an electrostatic atomizing device installed between the cooler and the air outlet in the path of the internal air passage, as taught by Matsuoka, in order to effectively maintain the humidity needed (Matsuoka ¶ 5).

Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, in view of Whitehead et al. (US 20210102719), hereinafter referred to as Whitehead.

Re claim 5, Honda teaches the humidifying device according to claim 1. Honda further teaches the limitation of further comprising: a second thermometer (227) installed between the cooler and the air outlet; a second hygrometer (228) installed between the cooler and the air outlet. Honda does not teach the limitation of a dew condensation detection unit configured to detect that dew condensation has occurred in the humidifying device, by using the temperature measured by the first thermometer, the humidity measured by the first hygrometer, the temperature measured by the second thermometer, and the humidity measured by the second hygrometer. However, Whitehead teaches a humidifying device comprising a dew condensation detection unit (e.g. ¶ 372, “calculate dew points to manage humidity and condensation”) configured to detect that dew condensation has occurred in the humidifying device, by using the temperature measured by a first thermometer (308), the humidity measured by the first hygrometer (309), the temperature measured by the second thermometer (300), and the humidity measured by the second hygrometer (301) (e.g. ¶ 372, “Temperature and humidity sensors 300-311 are located in significant areas in order to manage internal temperature and to calculate dew points to manage humidity and condensation”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Honda and integrated an electrostatic atomizing device installed between the cooler and the air outlet in the path of the internal air passage, as taught by Whitehead, in order to determined when condensation is done.

Re claim 8, Honda teaches the humidifying device according to claim 1. Honda further teaches the limitation of a fan (226) that allows air to flow through the cooler. Furthermore, the recitation(s): “controls a rotating speed of the fan so that the rotating speed of the fan in a case where the dew condensation is detected by the dew condensation detection unit is higher than the rotating speed of the fan in a case where no dew condensation is detected" is/are considered to be a statement(s) of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, in view of Whitehead, in view of Hasegawa et al. (US 20170108231), hereinafter referred to as Hasegawa.

Re claim 7 and 11, Honda teaches the humidifying device according to claim 1. Honda does not teach the limitation of the cooling control unit stops/weakens a cooling operation of the cooler in a case where the dew condensation detection unit detects the dew condensation. However, Hasegawa teaches a humidifying device comprising a cooling control unit (23) stops a cooling operation of the cooler in a case where the dew condensation detection unit detects the dew condensation (e.g. ¶ 71, “the control unit 23 forcibly causes the air-conditioning coil 7 to be off-controlled by a thermostat as preventive detects of dew condensation on the indoor blow-out surface installed on an indoor ceiling or the like (Step S102)”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Honda and integrated the cooling control unit stops a cooling operation of the cooler in a case where the dew condensation detection unit detects the dew condensation, as taught by Hasegawa, in order to prevent water damage (e.g. Hasegawa ¶ 76).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, in view of Whitehead, in view of Wang et al. (US 20180259208), hereinafter referred to as Wang.

Re claim 9, Honda teaches the humidifying device according to claim 1. Honda does not teach the limitation of further comprising: a third thermometer configured to measure a surface temperature of the cooler, wherein the cooling control unit determines the cooling intensity of the cooler by using the temperature measured by the first thermometer, the humidity measured by the first hygrometer, and the temperature measured by the third thermometer. However, Wang teaches a humidifying device comprising a third thermometer (e.g. ¶ 74, “a surface temperature”) configured to measure a surface temperature of a cooler (e.g. ¶ 74, “the indoor heat exchanger per se is used as an evaporator, is in a heat-absorbing state, and a surface temperature thereof is low”), wherein a cooling control unit (Fig 2) determines the cooling intensity of the cooler by using the temperature measured by the first thermometer, the humidity measured by the first hygrometer, and the temperature measured by the third thermometer (e.g. ¶ 74, “the indoor heat exchanger per se is used as an evaporator, is in a heat-absorbing state, and a surface temperature thereof is low. Therefore, only a smaller cooling capacity is needed for directly performing the self cleaning to the indoor heat exchanger. Similarly, when the air conditioner is in an operating mode of heating, the outdoor heat exchanger is used as an evaporator, absorbs external energy, and a surface temperature thereof is low. When performing the self cleaning to the outdoor heat exchanger, only a smaller cooling capacity is consumed”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Honda and integrated a third thermometer configured to measure a surface temperature of the cooler, wherein the cooling control unit determines the cooling intensity of the cooler by using the temperature measured by the first thermometer, the humidity measured by the first hygrometer, and the temperature measured by the third thermometer, as taught by Wang, in order to have a more energy saving and efficient (e.g. Wang ¶ 74).

Allowable Subject Matter
Claims 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/18/2022